Citation Nr: 1728463	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hand arthritis.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for a right thumb disability prior to October 31, 2011 and in excess of 10 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability prior to November 25, 2013 and since January 1, 2015.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Winston-Salem, North Carolina RO.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In October 2014, the Veteran testified before the undersigned.  In February 2015, the case was remanded for further development.  While on remand, the issues of entitlement to service connection for right hip strain and scar, bilateral pes planus with plantar fasciitis and heel spurs, a lumbar strain, right lower extremity radiculopathy/sciatica, a left ankle strain, right shoulder tendonitis, and a left hip strain were granted in an April 2017 rating decision.  As this constitutes a full grant of those benefits sought, the issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The April 2017 rating decision also found that combined evaluation of all service connected disorders between November 25, 2013 and December 31, 2014 warranted an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).  The Board therefore finds that the issue of entitlement to a total disability rating based on individual unemployability is moot for this period.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to service connection for right hand arthritis, a rating in excess of 30 percent for posttraumatic stress disorder, and a total disability rating based on individual unemployability prior to November 25, 2013 and since January 1, 2015 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by either flexion limited to 30 degrees or extension limited to 15 degrees.  There is no medical evidence showing that he has recurrent subluxation, ankylosis, or symptomatic cartilage impairment.

2.  From November 5, 2014 to December 1, 2016, the Veteran had slight lateral instability of the right knee.  It has not manifested by moderate instability or recurrent subluxation.

3.  The Veteran's left knee disability is not manifested by either flexion limited to 30 degrees or extension limited to 15 degrees.  There is no medical evidence showing that he has recurrent subluxation, ankylosis, lateral instability, or symptomatic cartilage impairment.

4.  The Veteran's right thumb disability is not manifested by a gap of two inches or more between the thumb pad and the fingers, and does not have ankylosis.  It has been shown to manifest with pain which results in functional loss for the entire period on appeal.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-5261 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for right knee instability from November 5, 2014 to December 1, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an initial rating higher than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-5261.

4.  The criteria for an initial rating of 10 percent, but no higher, for residuals of a right thumb dislocation for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has thoroughly reviewed all the evidence, including all hearing testimony, lay statements, VA treatment records, and examination reports from October 2008, October 2011, and December 2016.  Although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board also notes that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  Range of motion testing was performed on the right thumb's opposite joint at all VA examinations.  The most recent VA examination conducted in December 2016 included notations that there was no pain on weight bearing, and this is taken into account.  Although VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of higher ratings for his knees or right thumb, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board therefore finds that remanding any issue decided herein for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Right Knee Osteoarthritis and Left Knee Patellofemoral Syndrome

The Veteran contends that his bilateral knee disabilities warrant ratings higher than 10 percent.  The Veteran's right and left knee disabilities have each been assigned a 10 percent rating under Diagnostic Code 5260.  At the October 2014 Board hearing, he stated that he had an altered gait due to his knee disabilities, as well as crepitus and a feeling of looseness and rocking.  The appellant stated that he had difficulty standing up and knee flare ups.  He has submitted written statements describing how his knee disorders cause pain with all activities, and affect his ability to perform activities of daily living and self-care.  The Veteran and his attorney have asserted that a separate 10 percent rating should be assigned for right knee instability.

The Board has reviewed all of the evidence of record, and finds that ratings higher than 10 percent under Diagnostic Codes 5260 and 5261 are not warranted.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees, and a 20 percent evaluation when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees, and a 20 percent evaluation when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

At no time has the Veteran been found to have limitation of flexion or extension to such an extent that a higher rating may be assigned under Diagnostic Codes 5260 and 5261, including when painful motion, weakness, repetitive motion, and potential limitation during flare ups are taken into account.  See 38 C.F.R. § 4.71a; DeLuca, 8 Vet. App. 202.  The October 2008 VA examination found range of motion to be within normal limits.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance, but with zero degrees additional limitation in degrees.  

In October 2011, range of motion testing found right knee flexion to 100 degrees, with pain at 90 degrees, and extension to 0 degrees.  Left knee flexion was to 115 degrees, with pain at 110 degrees, and extension to 0 degrees.  There was no change after repetitive motion.  The examiner found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

At the December 2016 VA examination, there was bilateral knee forward flexion to 100 degrees and extension to 0 degrees, with pain on flexion.  The Veteran was able to perform repetitive use testing with no additional loss of range of motion.  The examiner found that pain and lack of endurance would cause additional decrease in range of motion with repetitive use over time, resulting in flexion from 0 to 95 degrees in both knees.  He noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare ups, and that such flare ups would result in flexion of 0 to 90 degrees.

The Veteran has submitted a November 2014 Disability Benefits Questionnaire from a private physician which showed right knee flexion to 125, with painful motion at 35 degrees, and extension to 0 degrees, with no painful motion.  Left knee flexion to 120 degrees, with painful motion at 35 degrees, and extension to 0 degrees, with no painful motion.  The Veteran was able to perform repetitive motion testing with no change in range of motion.

The Board acknowledges that the Veteran's VA treatment records, VA examination reports, and lay statements indicate that he has chronic knee pain, and has considered 38 C.F.R. § 4.59 regarding painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned at least the minimum compensable rating, 10 percent, for each knee for the entire period on appeal.  See Petitti, 27 Vet. App. at 425.  The 10 percent evaluations already take into account the Veteran's limitation of motion hampered by pain, repetitive motion, and flare ups, as these symptoms were evaluated on his examination.  Furthermore, pain, by itself, does not constitute functional loss.  Rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Board now considers whether a separate rating may be assigned under a different diagnostic code.  Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  

While the November 2014 Disability Benefits Questionnaire indicated that the Veteran had previously had a right meniscectomy, and a December 1992 treatment record confirms that the Veteran previously had a mild partial lateral meniscus tear, there is no evidence that the appellant has symptomatic removal of semilunar cartilage or dislocated semilunar cartilage.  While the Veteran claimed in 2008 to have had dislocations of his knee, this is not supported by the evidence of record.  Indeed, no dislocation symptoms were ever found on examination.  The December 2016 VA examiner found that the Veteran did not have a meniscus (semilunar cartilage) disorder, and at no time has the Veteran been found to have locking and effusion related to a cartilage condition.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

A veteran may also receive a separate evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257, which can be rated as slight (10 percent), or  moderate (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  At no time has the Veteran ever been found to have recurrent subluxation.  In October 2008 and October 2011, ligament testing was normal and there were no signs of instability.  

The Disability Benefits Questionnaire completed on November 5, 2014 stated that the examiner found normal anterior instability and posterior instability in both knees, and normal medial-lateral instability in the left knee, but 1+ (0-5 millimeters) of instability in the right knee.  At the VA examination conducted on December 2, 2016, however, joint stability testing was performed, and there was no instability found on any of the tests in either knee.  The Board will accept that it was factually ascertainable that the Veteran had slight right knee lateral instability as of November 5, 2014, which had then resolved by December 2, 2016.   See 38 C.F.R. § 3.400 (2016).  A separate 10 percent rating, but no higher, is therefore warranted from November 5, 2014 to December 1, 2016 for right knee instability.  

A rating higher than 10 percent cannot be assigned, as there is no evidence, at any time, that the Veteran ever had right knee instability which was at least "moderate."  At no time other than the November 2014 evaluation has the Veteran been found to have instability, and the December 2016 VA examination performed stability tests which were negative.

The Board considered the Veteran's lay statements regarding the functional impact of his bilateral knee disabilities, including difficulty with prolonged kneeling, squatting, or climbing stairs pain, as well as weakness, stiffness, and limitation of walking and standing.  The Veteran is competent to report his own observations with regard to the severity of his disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements are consistent with the rating assigned.  The occurrence of pain and increased difficulty while performing physical activities are not additional symptoms, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, may be assigned for right knee instability from November 5, 2014 to December 1, 2016, and the preponderance of the evidence is against the assignment of initial ratings higher than 10 for the right and left knees based on limitation of motion.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C.A. § 5107(b).

Right Thumb Disability

The Veteran's right thumb disability was assigned a noncompensable rating from April 9, 2008 to October 30, 2011, and a 10 percent rating from October 31, 2011 to the present.  The Veteran has submitted written statements describing how he underwent surgery in service to treat his injured thumb, and that since then he has residuals of arthritis, pain, loss of strength, and difficulty writing or holding heavy objects.  

Limitation of motion of the thumb is rated under Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent rating is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Id.

After reviewing all of the evidence, the Board accepts that the Veteran has had at least some limitation of thumb motion since the beginning of the appeal period in April 2008 caused by painful motion, and a 10 percent may therefore be assigned for the entire period on appeal, April 9, 2008 to the present.  See 38 C.F.R. §  4.59; Petitti, 27 Vet. App. at 425.  The Board finds, however, that a rating than 10 percent may not be assigned for the Veteran's right thumb or finger disability at any time.  At no time has the Veteran ever demonstrated a gap of more than two inches between the thumb pad and fingers, even when pain, repetitive motion on use, and flare ups were taken into consideration.  See 38 C.F.R. § 4.71a; DeLuca, 8 Vet. App. 202.  The Veteran had normal range of motion in his right thumb at the October 2008 VA examination, and there was no gap between the thumb pad and fingers at the December 2016 VA examination, with no further loss of motion after repetitions.  The examiner was unable to predict the loss of range of motion with repetitive use over time or during flare ups in terms of range of motion.  

The widest gap present at the October 2011 VA examination was a 3 centimeter gap between the thumb pad and little finger tip, but that is still less than 2 inches; there was no objective evidence of pain, including after three repetitions, and there was no additional limitation of motion after repetitive motion.  

The Veteran has also not demonstrated, at any time, to have ankylosis of his thumb, and thus a higher rating cannot be assigned under Diagnostic Code 5224, which allows for a 10 percent rating for favorable ankylosis and a 20 percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

The Board also need not apply any higher rating than 10 percent due solely to the Veteran's chronic pain in his thumb, as this disability has already been assigned at least the minimum compensable rating, and there is no evidence of pain limiting the Veteran's range of motion to such an extent that a higher rating is warranted.  See 38 C.F.R. §§ 4.40, 4.59; Petitti, 27 Vet. App. at 425; Mitchell, 25 Vet. App. at 38-43.

The Board considered the Veteran's lay statements, including his assertions that his thumb disability makes it difficult to grip or lift objects forcefully, and that it causes pain, decreased strength, and decreased dexterity.  The Board finds that these statements are consistent with the rating assigned.  See Jandreau, 492 F.3d at 1376-77.  

Based on the foregoing, the Board finds that an initial 10 percent rating, but no higher, for a right thumb disability is warranted for the entire period on appeal.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is denied.

Entitlement to a separate 10 percent rating, but no higher, for right knee instability from November 5, 2014 to December 1, 2016 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an initial rating of 10 percent, but no higher, for a right thumb disability is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Right Hand Arthritis

The Veteran testified in October 2014 that all four of his right hand fingers were injured in service when his hand was crushed by ammunition crates, and that two fingers were broken.  As a result the appellant argues that he now has arthritis in his finger joints, as well as scar tissue on his knuckles from that injury.

In the Board's February 2015 remand, a VA examination was requested, and the examiner was asked to discuss the Veteran's reports of injuring his fingers in service and the October 1978 treatment record for a sprained right little finger.  A medical examination and opinion was obtained in December 2016, but the examiner did not discuss the Veteran's in-service injuries and wrote only that there was "no pathology to render a diagnosis."  The Board finds that this opinion is inadequate, as it failed to discuss the in-service injuries as requested, the Veteran's reports of having pain and scar tissue, and the other medical evidence of record, which includes September 2011 X-rays which show degenerative changes in the right hand distal interphalangeal joints.  This issue is therefore remanded in order to obtain an addendum medical opinion that adequately addresses all of the facts of the case.

Posttraumatic stress disorder 

The February 2015 Board remand also requested that a VA psychiatric examination be held to address the current severity of the Veteran's posttraumatic stress disorder, including discussion of whether the appellant had additional psychiatric diagnoses unrelated to his service-connected posttraumatic stress disorder.

A December 2016 VA examination found a diagnosis of posttraumatic stress disorder with depression, and no other current disorders.  The examiner wrote that he did "not think [the Veteran's] PTSD [was] especially profound," that is was "relatively mild," and that the frequency of his treatment could be "sufficient to keep him functioning."  The examiner did, however, find that the Veteran had occupational and social impairment with reduced reliability and productivity, which arguably suggests more than mild PTSD.  The examiner's subsequent discussion of the Veteran's current mental state indicated that the claimant may have cognitive problems in addition to the examiner's findings of mild posttraumatic stress disorder symptoms.  The examiner also wrote that the Veteran was vague in his symptoms and difficult to interview. 

The Veteran's VA treatment records show, however, that not only has the Veteran also been diagnosed with anxiety and attention deficit hyperactivity disorder in addition to posttraumatic stress disorder, he has also been diagnosed with Parkinson's disease.  The appellant's treating psychiatrist indicated in December 2016 that the Veteran could be experiencing cognitive impairment related to Parkinson's disease.  As the December 2016 VA examination is unclear in its findings, and as it inadequately addressed the Veteran's current medical and psychiatric treatment and his symptoms, this issue is remanded in order to obtain a new and more comprehensive psychiatric examination.

The Veteran also indicated to his treating VA psychiatrist in November 2015 that he had seen an outside psychologist.  The Veteran is provided an opportunity to submit these records or authorization to obtain such records, as they may be directly relevant to the issue on appeal.

Individual unemployability

Finally, a decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability prior to November 25, 2013 and since January 1, 2015 until all of the issues being remanded are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, relevant private medical records of treatment related to posttraumatic stress disorder, to include any treatment by an outside psychologist or psychiatrist.

2. Obtain all outstanding, pertinent VA treatment records since April 2017.  All records received should be associated with the claims file.  If the AOJ cannot locate any records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA examination with a physician to address the nature and severity of any right hand or fingers disabilities.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  The examiner should then answer the following:

a) What are the Veteran's current diagnoses pertaining to the right hand and fingers, other than the right thumb?  If no current diagnosis is found pertaining to the Veteran's hand/fingers, the examiner must discuss the Veteran's complaints of pain and scarring on his fingers, and September 2011 X-rays showing degenerative changes in the right hand distal interphalangeal joints.

b) For each diagnosed right hand/finger disorder, the physician examiner must opine whether it is at least as likely as not that right hand arthritis had its onset during or is related to the Veteran's military service to include the claim of inservice trauma to the right hand.  
 
The physician examiner must discuss the Veteran's assertion that he injured several fingers of his right hand when heavy boxes fell on his hand in service.  Please also discuss the October 1978 service treatment record which showed that the Veteran had sprained his right little finger and also state whether there is any indication that at the time of the Veteran's February 1979 right thumb injury, he also injured the other fingers in his right hand.

A complete rationale for any opinions expressed must be provided.  If the examiner concludes that an opinion cannot be offered without resort to mere speculation, he/she must explain why and address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter.  

4. Schedule the Veteran for an appropriate VA psychiatric examination with a psychiatrist or psychologist to address the current severity of his posttraumatic stress disorder.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.
 
The examiner should specifically provide a full multi-axial diagnosis.  All signs and symptoms of psychiatric disability should be reported in detail.  If the examiner concludes that the Veteran has additional psychiatric diagnoses unrelated to his service-connected posttraumatic stress disorder, she/he must state whether the symptoms of the separate disorders can be differentiated and provide an explanation as to why they can or cannot be separated or differentiated.  The examiner must attempt to address which psychiatric symptoms are related specifically to the Veteran's service-connected posttraumatic stress disorder.

The examiner must specifically address the Veteran's prior psychiatric diagnoses, including anxiety and attention deficit hyperactivity disorder.  The examiner should also discuss the Veteran's diagnoses of Parkinson's disease and whether he has current cognitive impairment caused by this disorder.

The examiner must discuss specifically what, if any, impairment is caused by posttraumatic stress disorder on the appellant's occupational functioning, disregarding the effect of any nonservice-connected disorders.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5. The AOJ must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


